DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 10-12, 14, 15, 18-20, and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/19/2022.
Applicant's election with traverse is acknowledged.  The traversal is on the ground(s) that the composition is novel.  This is not found persuasive in light of the prior art rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 13, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gozin (10196477) paragraph reference made to equivalent publication US (20170226270).

It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to select from the groups disclosed by Gozin to form the claimed complex since Gozin discloses that the azido polymerizable group, copper group and monomers such as tetrazoles or triazoles are reacted to form complexes of these groups.  Further, the triazoles and tetrazoles disclosed meet the claimed ligand since they are used to connect the polymerizable groups together to form a complex.  Multiple monomers and variation of triazoles and tetrazoles are disclosed which meet that claimed ligand.
Regarding claims 9, 13, and 21, a copper group is disclosed (0216 and 0101).
Regarding claims 16 and 17, monomers such as tetrazoles or triazoles (meets ligand limitation since the same or similar compounds are disclosed)(0023-0032).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/Primary Examiner, Art Unit 1734